DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/22 has been entered.

Response to Arguments
Applicant's arguments filed 04/29/22 have been fully considered but they are not persuasive. 
On pages 5-6 regarding prior art rejections Applicant argues one of ordinary skill wouldn’t have been motivated to modify Keranen in view of McCarthy and summarizes paragraphs of McCarthy. 
On page 7 Applicant argues the principles of McCarthy having offset free ends which avoid contact with adjacent nodes can’t be applied to Keranen since the helix of Keranen has more than one turn, and thus inherently will have one side extending over the AV node. 
The Examiner respectfully notes and emphasizes that whether or not the positioning of a coil of the implant of the Keranen McCarthy Combination would extend over a node would appear to depend on an intended method and location of implantation and thus cannot be supposed and is not guaranteed. The Examiner notes further the lack of evidence to prove that a ring embedded into tissue near a node (e.g. the helix structure of Keranen) would cause harm to a node of the heart. Non-embedded, free ends which otherwise might be sutured to the node on the other hand (as the Examiner recognizes in the Keranen McCarthy Combination (McCarthy [0007])), have been established by the prior art as possibly causing harm to a node and thus undesirable in that area.
On page 8 Applicant argues the amendments also overcome the rejection of record since the anterior side of the implant cannot be arbitrarily designated, but rather it must extend between the anterior and posterior commissures of the valve. On page 9 Applicant argues Keranen doesn’t disclose the amendments.  
The Examiner respectfully disagrees. The claimed invention requires the anterior side “extending between” anterior and posterior commissures, but it doesn’t state that it must be the exact same length as the distance between the anterior and posterior commissures of the heart as long as it extends (e.g. some distance) between the commissures. If the anterior side has any length which is capable of being positioned at some point between the anterior and posterior commissures of a heart valve into which it is intended to be implanted, it meets the boundaries of the claim.
The Examiner further notes no arguments regarding the rejection of Keranen alone, nor any arguments/response/amendments regarding the drawing objection. These are accordingly maintained. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "202", "102", and “105” have been used to designate “second support member”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objections
Claims 4-5, 7-15 are objected to for the following informalities:
Claims 4-5 and 7-15 all have capitalized the word “Annuloplasty” but this is grammatically incorrect. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
Claim(s) 1, 3-5, 7-9, 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keranen (US 20090299471 A1), or in the alternative, under 35 U.S.C. 103 as unpatentable over Keranen in view of McCarthy et al. (US 20030208264 A1), hereinafter known as McCarthy.
Regarding claim 1 Keranen discloses an annuloplasty implant comprising:
first (Figure 5 item 342) and second (Figure 5 item 344) support members having a coiled configuration in which the first and second support members are arranged as a coil with two free ends around a central axis (Figure 5);
the first support member is adapted to be arranged on a ventricular side of the heart and the second support member is adapted to be arranged on an atrial side of the heart (this is stated as an “intended use” of the claimed implant.   The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Keranen was considered capable of performing the cited intended use of having members arranged on opposite sides of a native heart valve leaflets of a heart valve. See for example, Figure 19), 
wherein, in the coiled configuration the two free ends are displaced from one another with a peripheral offset distance in a relaxed state of the annuloplasty implant free from outside forces, wherein the offset distance extends perpendicular to said central axis, wherein the offset distance corresponds to a circle sector of an annular periphery of the coil by which the two free ends are separated (clm2) (Annotated Figure 6), 
wherein the first and second support members and their two free ends are configured to be arranged on opposite sides of native heart valve leaflets of the heart valve (this is likewise stated as an “intended use” of the support members (see explanation above). See also Figure 19),
wherein the offset distance corresponds to a determined circle sector of an annular periphery of the coil by which the two free ends are separated (Annotated Figure 6), 
the implant further comprising at least one posterior bow (e.g. a back part of the implant of Annotated Figure 6) adapted to conform to a posterior aspect of the heart valve (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Keranen discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. Notably, Keranen discloses their implant material is Nitinol [0081], which is the same material as Applicant’s implant (specification page 10) which is described as being able to “conform” as claimed), and at least one anterior side (e.g. a front part of the implant of Annotated Figure 6) adapted to extend between anterior and posterior commissures of the heart valve (this limitation would appear to depend entirely on a method and location of implantation (which depends upon the species the valve is used in, their age, and structural anatomy), as opposed to structurally limiting the implant itself (see the explanation regarding intended uses above)) and conform to another aspect of the heart valve (see the explanation regarding a functional limitation above: since Keranen’s implant material is the same as Applicant’s, it is understood to have its same functional abilities), 
wherein the determined circle sector overlaps with the anterior side (see annotated figure 6 and the explanation above: the “front” part of the implant includes the circle sector of the offset distance), and 
the length of the offset distance is between 50-100% of the length of the anterior side (since the designation between the posterior and anterior is fairly arbitrary as rear and front of the implant of annotated figure 6, the delineation between the two is understood to be configurable so that the offset distance is 50-100% the length of the anterior side).

    PNG
    media_image1.png
    398
    581
    media_image1.png
    Greyscale

Alternatively, Keranen is silent with regards to the free ends being offset from one another. 
However, regarding claim 1 McCarthy teaches wherein a coiled annuloplasty ring implant includes two free ends which are offset from one another with a peripheral offset distance extending in a coil plane parallel to an annular periphery of the coil and perpendicular to the central axis which corresponds to a circle sector of the annular periphery by which the two free ends are separated (Figure 2), wherein the offset distance corresponds to a determined circle sector of an annular periphery of the coil by which the two free ends are separated (Figure 4), the implant further comprising at least one posterior bow (Annotated Figure 4) adapted to conform to a posterior aspect of the heart valve (Abstract: the ring conforms to the annulus shape), and at least one anterior side (Annotated Figure 4) adapted to extend between anterior and posterior commissures of the heart valve (this limitation would appear to depend entirely on a method and location of implantation (which depends upon the species the valve is used in, their age, and structural anatomy), as opposed to structurally limiting the implant itself (see the explanation regarding intended uses above))  and conform to another aspect of the heart valve (Abstract: the ring conforms to the annulus shape), 
wherein the determined circle sector overlaps with the anterior side (Annotated Figure 4), and 
the length of the offset distance is between 50-100% of the length of the anterior side (Annotated figure 4 (see also the explanation in the rejection to Kearnen alone with regards to the designation of where the anterior/posterior sides begin/end and being optimizeable/changeable.)). 

    PNG
    media_image2.png
    324
    547
    media_image2.png
    Greyscale

Kearnen and McCarthy are involved in the same field of endeavor, namely annuloplasty implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the location of the offset of the free ends such as is taught by McCarthy in order to allow the possibility for the ring to not lie against the AV node upon implantation, thus preventing possible damage to important physiological structures upon implantation. 
Regarding claim 4 Keranen discloses, or the Keranen McCarthy Combination teaches the implant of claim 1 substantially as is claimed,
wherein Keranen further discloses the first support member is adapted to assume an annular ring-shape of substantially 360 degrees on the ventricular side when implanted, and the second support member is adapted to assume an annular ring-shape of 360 degrees less the peripheral offset distance on the atrial side when implanted (this is likewise an “intended use”. See the explanation above, Figure 5, and also Figure 19).
Regarding claim 5 Keranen discloses, or the Keranen McCarthy Combination teaches the implant of claim 1 substantially as is claimed,
wherein Keranen further discloses said at least one posterior bow comprises first and second posterior bows, said at least one anterior side comprises first and second anterior sides (see the rejection to claim 1 above: both Keranen and McCarthy teach that the posterior bow and anterior side can be divided up again so each has two posterior bows and two anterior sides), 
wherein the first support member includes the first posterior bow and the first anterior side and the second support member comprises the second posterior bow, and wherein the second anterior side of the second support member has a length reduced by the offset distance (see the rejection to claim 1 above: the delineation between the first and second member can be determined so that the first member includes a first posterior and anterior, and the second member can include a second anterior and posterior along with the offset distance as desired),
Regarding claim 7 Keranen discloses, or the Keranen McCarthy Combination teaches the implant of claim 1 substantially as is claimed,
wherein Keranen further discloses the implant comprises a shape memory material (Abstract), and has an elongated delivery configuration (Figure 13) for advancement in a catheter (this is stated as an “intended use” of the implant, which the implant is understood capable of achieving (see explanation in the rejection to claim 1 above).), and 
an implanted shape when in an implanted state, defining a predefined configuration of the material for positioning at an annulus of the heart valve (Figure 19).
Regarding claim 8 Keranen discloses, or the Keranen McCarthy Combination teaches the implant of claim 1 substantially as is claimed,
wherein Keranen further discloses the peripheral offset distance extends perpendicular to an axial offset between the two free ends, the axial offset extending parallel to the direction of the central axis (Figure 5 shows an axial offset between the two ends).
Regarding claim 9 Keranen discloses, or the Keranen McCarthy Combination teaches the implant of claim 1 substantially as is claimed,
wherein Keranen further discloses the first and second support members are configured to form first and second ring-shapes on opposite sides of the native leaflets, pinching the leaflets therebetween (this is stated as an intended use (see explanation to the rejection of claim 1 above). See also Figures 5 and 19).
Regarding claims 14-15 Keranen discloses, or the Keranen McCarthy Combination teaches the implant of claim 1 substantially as is claimed,
wherein McCarthy further teaches at least one of the two free ends is arranged at an angle relative a longitudinal extension of one of the support members, at an outward angle from a coil plane to extend in a non-parallel direction therefrom, wherein the coil plane is perpendicular to the central axis (a “longitudinal extension” of the support members is simply understood to be the longitudinal extent of the support member(s), particularly that near one of the free ends. Accordingly, McCarthy shows (e.g. Figure 8d) that having one of the free ends extend at an ankle relative to the longitudinal extension of the support member (in this case, downward (outward in the vertical direction) therefrom)). Keranen and McCarthy are involved in the same field of endeavor, namely annuloplasty implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the angle of the free ends such as is taught by McCarthy in order to allow the ring to correspond to the natural dimensions, curvatures, and/or anatomical structures of the annulus of the valve into which the implant is designed to be implanted.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keranen (or Keranen in view of McCarthy), as is applied above, further in view of Zerkowski et al. (US 20170007402 A1), hereinafter known as Zerkowski.
Regarding claim 10 Keranen discloses, or the Keranen McCarthy Combination teaches the implant of claim 1 substantially as is claimed,
but is silent with regards to a connector being attached to one of the free ends.
However, regarding claim 10 Zerkowski teaches a connector is attached to at least one of two free ends of an annuloplasty implant device (Figure 1 item 103), which is adapted to be releasably connected to a delivery device (this is stated as an “intended use” of the connector, which the connector is understood capable of doing. See explanation in the rejection to claim 1 above.). Keranen and Zerkowski are involved in the same field of endeavor, namely annuloplasty implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the implant of Karanen or the Karanen McCarthy Combination by having a connector attached at one end of the implant such as is taught by Zerkowski in order to allow the implant to be easily delivered and/or removed as an endovascular surgeon requires/desires. The connector would simply make such procedures more easily completed.
Regarding claim 11 the Keranen Zerkowski Combination, or the Keranen McCarthy Zerkowski Combination teaches the implant of claim 10 substantially as is claimed,
wherein Zerkowski further teaches the connector extends parallel with an anterior side of the first or second support member (Figure 2b).
Regarding claim 12 the Keranen Zerkowski Combination, or the Keranen McCarthy Zerkowski Combination teaches the implant of claim 10 substantially as is claimed,
wherein Zerkowski further teaches the connector comprise a recess and/or protrusion configured to interlock with the delivery device or the connector attached to said implant by a locking pin arranged through a recess of the connector and implant (Figure 1 item 110). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keranen and Zerkowski (or Keranen, McCarthy, and Zerkowski) as is applied above, further in view of Redmond et al. (US 20090036979 A1), hereinafter known as Redmond.
Regarding claim 13 the Keranen Zerkowski Combination, or the Keranen McCarthy Zerkowski Combination teaches the implant of claim 10 substantially as is claimed,
but is silent with regards to the connector being attached to an angled connector extension of the first/second support member which extends radially inwards from the annular periphery towards the central axis.
However, regarding claim 13 Redmond teaches an annuloplasty implant in which a free end has an extension of an annular support member which extends in a direction radially inwards from an annular periphery of the ring, towards the central axis (Figure 9 item 77). Keranen and Redmond are involved in the same field of endeavor, namely annuloplasty implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the implant of the Keranen Zerkowski (or Keranen McCarthy Zerkowski) Combination to have there be an angled extension before the connector extension which allows the connector extension to extend radially inwards from the periphery such as is taught by Redmond in order to allow a valve to open more fully, minimize distortion during a cardiac cycle, and/or simply accommodate a specific patient’s anatomy more easily. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        06/09/22